        


Exhibit 10.2




POST HOLDINGS, INC.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
POST HOLDINGS, INC. (the “Company”), hereby grants to the individual named below
(the “Grantee”) an award of restricted stock units (the “Restricted Stock
Units”) set forth below, effective on the Date of Grant set forth below, subject
to the Grantee timely executing and delivering to the Company, pursuant to such
procedures as the Company will establish from time to time, this Restricted
Stock Unit Agreement (this “Agreement”). The Restricted Stock Units shall vest
and become payable in Shares according to the vesting schedule described below,
subject to earlier termination of the Restricted Stock Units, as provided in
this Agreement and the terms and conditions of the Post Holdings, Inc. 2019
Long-Term Incentive Plan (the “Plan”). Capitalized terms used but not defined in
this Agreement shall have the same definitions as in the Plan.
Grantee:
 
Number of Restricted Stock Units:
 
Date of Grant:
 
Vesting Schedule:
 



1.Grant of Restricted Stock Unit Award. Each Restricted Stock Unit represents
the right to receive one Share with respect to each Restricted Stock Unit that
vests as set forth in the vesting schedule above and in Section 3 (the “Vesting
Date”, and the portion of the Restricted Stock Units that vests on such date is
hereafter referred to as the “Vested Units”).
2.Stock Ownership Guidelines. The Grantee is expected to reach the requisite
ownership in accordance with the Company’s stock ownership guidelines, as such
may be in effect from time to time (the “Stock Ownership Guidelines”). The
Grantee may not sell, assign, transfer, exchange or otherwise encumber any
Shares delivered in respect of the Restricted Stock Units until such time as the
Grantee is, and only to the extent it does not cause the Grantee to cease to be,
in compliance with applicable Stock Ownership Guidelines. Notwithstanding the
foregoing, the Grantee shall be permitted to sell Shares to the extent necessary
to satisfy any tax obligations of the Grantee related to the vesting and
delivery of Shares in respect of the Restricted Stock Units, subject to the
Company’s insider trading policy in effect from time to time.
3.Vesting and Forfeiture.
(a)    Time of Vesting. The vesting of Restricted Stock Units on the Vesting
Date is, in all cases, subject to the Grantee’s continued service as a
Non-Employee Director to the Company (or its Parent, as applicable) through the
applicable Vesting Date. All unvested Restricted Stock Units will become Vested
Units as of the date of the Grantee’s death or Disability, if such events occur
prior to the applicable Vesting Date.
(b)    Forfeiture Upon Termination of Service. In the event that the Grantee
ceases to be a Non-Employee Director, the Grantee shall forfeit all Restricted
Stock Units which are not, as of the time of such termination (subject to
accelerated vesting as expressly provided in Section 3(a) of this Agreement or
in Section 6(g) of the Plan), Vested Units, and the Grantee shall not be
entitled to any payment or other consideration with respect thereto.


Version Jan. 2019

--------------------------------------------------------------------------------

        


(c)    Definition of Cause. For purposes of applying Section 6(g) of the Plan to
this Agreement, Cause shall be defined as: (i) Grantee’s conviction of a crime,
the circumstances of which involve fraud, embezzlement, misappropriation of
funds, dishonesty or moral turpitude, and which is substantially related to the
circumstances of Grantee’s duties; (ii) Grantee’s conviction of a crime, the
circumstances of which involve federal or state securities laws; or (iii)
Grantee’s falsification of Company or Affiliate records.
(d)    Termination of Service in Connection with a Change in Control. For
purposes of applying Section 6(g) of the Plan to this Agreement, a Grantee’s
service will be deemed to have been terminated “in connection with” a Change in
Control if such termination occurs during three (3) month period prior to the
Change in Control Date or during the twenty-four (24) month period beginning on
the Change in Control Date. If the termination occurs during the three (3) month
period prior to the Change in Control Date and vesting occurs due to the
application of Section 6(g) of the Plan, the Change in Control Date shall be a
Vesting Date.
4.Settlement of the Vested Units.
(a)    Settlement. Subject to all the terms and conditions set forth in this
Agreement and the Plan, the Company shall issue to the Grantee a number of
Shares equal to the number of Vested Units no later than sixty (60) days after
the applicable Vesting Date.
(b)    Compliance with Laws. The grant of the Restricted Stock Units and
issuance of Shares upon settlement of the Vested Units shall be subject to and
in compliance with all applicable requirements of federal, state and foreign law
with respect to such securities, other law or regulations and the requirements
of any stock exchange or market system upon which the Stock may then be listed.
The Company’s inability to obtain permission or other authorization from any
relevant regulatory body necessary to the lawful issuance of any Shares subject
to the Vested Units shall relieve the Company of any liability in respect of the
failure to issue such Shares as to which such requisite authority was not
obtained. As a condition to the settlement of the Vested Units, the Company may
require the Grantee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto.
(c)    Registration. Shares issued in settlement of the Vested Units shall be
registered in the name of the Grantee. Such Shares may be issued either in
certificated or book entry form. In either event, the certificate or book entry
account shall bear such restrictive legends or restrictions as the Company, in
its sole discretion, shall require.
5.Incorporation of the Plan by Reference. The award of Restricted Stock Units
pursuant to this Agreement is granted under, and expressly subject to, the terms
and provisions of the Plan, which terms and provisions are incorporated herein
by reference. The Grantee hereby acknowledges that a copy of the Plan has been
made and remains available to the Grantee.
6.Committee Discretion. This Award has been made pursuant to a determination
made by the Board or Committee. Notwithstanding anything to the contrary herein,
the Committee shall have the authority as set forth in the Plan.
7.Entire Agreement. This Agreement and the Plan contain the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations between the parties with respect to
the subject matter hereof.
8.Governing Law. To the extent federal law does not otherwise control, this
Agreement shall be governed by the laws of the State of Missouri, without giving
effect to principles of conflicts of laws. The Grantee shall be solely
responsible to seek advice as to the laws of any jurisdiction to which he or she
may be subject, and participation by the Grantee in the Plan shall be on the
basis of a warranty by the Grantee that he or she may lawfully so participate
without the Company being in breach of the laws of any such jurisdiction.


2

--------------------------------------------------------------------------------

        


9.Not Assignable or Transferable. Restricted Stock Units shall not be assignable
or transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Grantee may request authorization from the
Committee to assign his or her rights with respect to the Restricted Stock Units
granted herein to a trust or custodianship, the beneficiaries of which may
include only the Grantee, the Grantee’s spouse or the Grantee’s lineal
descendants (by blood or adoption), and, if the Committee grants such
authorization, the Grantee may assign his or her rights accordingly. In the
event of any such assignment, such trust or custodianship shall be subject to
all the restrictions, obligations, and responsibilities as apply to the Grantee
under the Plan and this Agreement and shall be entitled to all the rights of the
Grantee under the Plan.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Grantee has signed this Agreement to evidence his or her
acceptance of the terms hereof, all as of the Date of Grant.
Post Holdings, Inc.
 
Grantee
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 





3